By the Court.
There is no authority given by the laws of Oregon under which a justice of the peace might, for any cause, render a judgment against a prosecuting witness in the *260preliminary examination of a person charged with crime for the costs and disbursements of the proceeding. That authority is only given to such officer in cases where a criminal action is entertained by him and proceeds to final determination;
The judgment in that case was wholly void.
We think there is sufficient set forth in the complaint below to require an answer, and the judgment will be reversed.
Upon, the matter of entering final judgment in such cases here, or of remanding them for further proceeding below, we announce that:
Upon appeal from a judgment upon demurrer below, it is the general rule that judgment of affirmance here is final; but this court will hold a discretionary control in cases where cause is alleged for re-hearing, or for further proceedings below.